J-A12027-22 & J-A12028-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: K.T., A MINOR :            IN THE SUPERIOR COURT OF
                                      :                 PENNSYLVANIA
                                      :
    APPEAL OF: K.T.                   :
                                      :
                                      :
                                      :
                                      :
                                      :            No. 1245 WDA 2021

                Appeal from the Order Entered October 13, 2021
      In the Court of Common Pleas of Allegheny County Orphans’ Court at
                        No(s): CP-02-AP-0000197-2019

    IN THE INTEREST OF: K.T., A MINOR          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: ALLEGHENY COUNTY                :
    CHILDREN, YOUTH AND FAMILIES               :
                                               :
                                               :
                                               :
                                               :   No. 1279 WDA 2021

                Appeal from the Order Entered October 13, 2021
      In the Court of Common Pleas of Allegheny County Orphans’ Court at
                        No(s): CP-02-AP-0000197-2019


BEFORE:      MURRAY, J., McCAFFERY, J., and COLINS, J.*

DISSENTING MEMORANDUM BY MURRAY, J.:                      FILED: JUNE 2, 2022

        I agree with the Majority that we cannot reweigh the evidence.

However, I respectfully dissent because I would conclude the trial court erred

in conducting its needs and welfare analysis under 23 Pa.C.S.A. § 2511(b).



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A12027-22 & JA12028-22


       In determining Child’s best interests, the trial court focused exclusively

on the bond between Mother and Child. See Trial Court Opinion, 11/22/21,

at 15 (stating CYF failed to demonstrate termination “would meet the needs

and welfare of the Child” where “evidence proved that the Child had an

emotional bond with her Mother, and that permanently severing that bond

would have a detrimental impact.”); see also id. at 18 (citing expert

testimony of Dr. Rosenblum “regarding the benefit to the [C]hild of

maintaining a bond with her Mother [is] evidence that permanently severing

that bond would have an adverse effect on the [C]hild.”).

       In this case, it is undisputed that severance of the parent-child bond

would have an adverse effect on Child.           However, our Supreme Court has

instructed, “Courts must determine whether the trauma caused by breaking

th[e parent-child] bond is outweighed by the benefit of moving the child

toward a permanent home.” In re T.S.M., 71 A.3d 251, 253 (Pa. 2013)

(emphasis added). While the trial court acknowledged Dr. Rosenblum’s expert

opinion that termination served Child’s needs and welfare,1 the court

nonetheless based its needs and welfare analysis on Child’s affection for

Mother, as well as Dr. Rosenblum’s testimony that severing the bond “would

have an adverse effect on the child.” Trial Court Opinion, 11/22/21, at 17-


____________________________________________


1 Dr. Rosenblum advocated for termination. See id. at 7 (“Dr. Rosenblum
concluded by saying that he would like to see the relationship between Mother
and child continue, but that this benefit does not outweigh the need for the
opportunity for the child to move on with her life. (Tr. 2 at 129 and 130)).”

                                           -2-
J-A12027-22 & JA12028-22


18. Critically, the trial court ignored the legal mandate to consider “the benefit

of permanency” in its needs and welfare analysis. In re T.S.M., supra.

      “Section 2511(b) does not explicitly require a bonding analysis and the

term ‘bond’ is not defined in the Adoption Act. Case law, however, provides

that analysis of the emotional bond, if any, between parent and child is a

factor to be considered” as part of our analysis. In re K.K.R.-S., 958 A.2d

529, 533 (Pa. Super. 2008) (emphasis added).

      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the
      child. The mere existence of an emotional bond does not
      preclude the termination of parental rights. Rather, the
      orphans’ court must examine the status of the bond to determine
      whether its termination would destroy an existing, necessary and
      beneficial relationship[.]

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (citations omitted, emphasis

added).

      This Court has opined,

      concluding a child has a beneficial bond with a parent simply
      because the child harbors affection for the parent is not only
      dangerous, it is logically unsound. If a child’s feelings were the
      dispositive factor in the bonding analysis, the analysis would be
      reduced to an exercise in semantics as it is the rare child who,
      after being subject to neglect and abuse, is able to sift through
      the emotional wreckage and completely disavow a parent[.] Nor
      are we of the opinion that the biological connection
      between [the parent] and the child[] is sufficient in and of
      itself, or when considered in connection with a child’s
      feeling toward a parent, to establish a de facto beneficial
      bond exists. The psychological aspect of parenthood is more
      important in terms of the development of the child and [] mental


                                      -3-
J-A12027-22 & JA12028-22


       and emotional health than the coincidence of biological or natural
       parenthood.

In re K.K.R.S., 958 A.2d at 535 (citations omitted, emphasis added). As

stated above, “Courts must determine whether the trauma caused by breaking

that bond is outweighed by the benefit of moving the child toward a permanent

home.” In re T.S.M., 71 A.3d at 253 (referencing “the challenges facing the

foster care system when children have understandably strong, even if

unhealthy, bonds to biological parents who have proven incapable of

parenting.”).

       In addition to the parental bond, the trial court must “also consider the

intangibles, such as the love, comfort, security, and stability the child might

have with the foster parent.” In re Adoption of C.D.R., 111 A.3d 1212,

1219 (Pa. Super. 2015).           Our Supreme Court has emphasized: “Common

sense dictates that courts considering termination must also consider

whether the children are in a pre-adoptive home and whether they

have a bond with their foster parents.” In re T.S.M., 71 A.3d at 269

(emphasis added). “[A] child’s life cannot be held in abeyance while a parent

attempts     to   attain    the     maturity   necessary   to   assume   parenting

responsibilities.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super.

2006).2

____________________________________________


2 CYF presented ample evidence with respect to permanency. For example,
the CYF caseworker, Ms. McCoy, testified Child was born “drug exposed” in



                                           -4-
J-A12027-22 & JA12028-22



       Consistent with the foregoing legal authority, I would conclude the trial

court made an error of law in ignoring Child’s need for permanency in

determining that termination did not serve Child’s needs and welfare.

Therefore, I respectfully dissent.




____________________________________________


June 2016, was removed from Mother’s care in March 2017, and was placed
with her godmother, N.P., in June 2017. N.T., 3/22/21, at 14-15, 28. The
trial court changed Child’s goal to adoption on August 12, 2019. Ms. McCloy
described Child’s placement with N.P. as follows:

       That is the home [Child] knows as her home being that she’s been
       there for as far as she can remember[.] She was about a year old
       when she was placed there. She has a good relationship with the
       foster parents’ children and she has, you know, space of her own
       and she does well there.

Id. at 128-29.

      Dr. Rosenblum conducted multiple individual and interactional
evaluations between Mother, Child and N.P. As the Majority recognizes, Dr.
Rosenblum testified Mother likely would never be capable of providing
a safe and secure home for Child. Majority at 8 n.5 (quoting Dr.
Rosenblum saying, “I believe the die [sic] has been cast,” he did not “see a
very favorable prognosis” for Mother, and “I believe for this child, the train
left the station quite some time ago.”). Dr. Rosenblum also testified
“unequivocally that Child’s strong, primary attachment is to her foster mother;
foster mother’s home is the only home Child can remember, she thrives under
her foster mother’s care, and she would experience significant trauma if she
were removed from the foster home. Dr. Rosenblum opined Child’s primary
attachment is to N.P., with whom she has lived almost her entire life.” Id. at
9.

                                           -5-